Citation Nr: 0425469	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-14 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial 30 percent evaluation for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected bilateral pes planus, evaluated as 10 percent 
disabling from December 29, 2000 to June 17, 2001 and as 30 
percent disabling from June 18, 2001.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for prostatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1952 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in May 2004.  A 
transcript of that hearing has been associated with the 
claims folder.  

The Board observes that at his May 2004 hearing, the veteran 
withdrew several claims from appellate status.  He requested 
that the issues of service connection for a skin disorder, 
right ankle scar, a back disorder and right knee and leg 
disorder be withdrawn.  Consequently, the issues remaining in 
appellate status are reflected above.  

The issue of an increased rating for the service-connected 
bilateral pes planus is addressed hereinbelow, while the 
issues of the initial evaluation for the service-connected 
PTSD and whether new and material evidence has been submitted 
to reopen the claim of service connection for prostatitis are 
addressed in the REMAND portion of this document.  They are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.  

2.  For the period from December 29, 2000 to June 17, 2001, 
the service-connected bilateral pes planus was shown to be 
productive of a disability picture that more nearly 
approximated that of a severe degree.  

3.  For the period from June 18, 2001, the service-connected 
bilateral pes planus is not shown to be productive of 
pronounced disablement with marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  



CONCLUSIONS OF LAW

1.  For the period from December 29, 2000 to June 17, 2001, 
the criteria for a 30 percent rating for the service-
connected bilateral pes planus have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5276 (2003).  

2.  For the period from December 29, 2000, the criteria for a 
rating in excess of 30 percent for the service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5276 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the evidence of record shows that service 
connection, with a noncompensable evaluation, was granted for 
pes planus in August 1997.  A 10 percent evaluation was 
granted in February 1999.  The veteran submitted the instant 
claim for increase in December 2000, and the RO subsequently 
determined that an evaluation of 30 percent was warranted 
from June 18, 2001.  

A VA examination was carried out in March 2001.  The veteran 
complained of pain in his feet.  He reported that inserts did 
not alleviate the pain, which he rated as an eight or nine 
out of ten.  The examiner noted that the veteran had required 
a walker over the previous year.  

On physical examination, the veteran had mild pes planus on 
both sides, correctable with gravity.  He had a varus swing 
with toe rise bilaterally.  He had normal callosities on the 
plantar aspect of the foot without a talonavicular callosity.  
He was tender to palpation globally, especially in the heels.  

The talonavicular joint did not appear to be an exquisite 
problem.  He had normal ankle, high foot and mid foot range 
of motion.  There were no focal, motor or sensory deficits.  
Skin was intact.  

The examiner noted that the veteran ambulated slowly with his 
walker.  X-ray studies revealed mild degenerative changes at 
both feet, most pronounced at the metatarsophalangeal joint 
of each great toe.  A small bone spur was noted at the 
plantar surface of each calcaneus.  Bilateral hammertoe 
deformity was also noted.  

A further VA examination was conducted in April 2003.  The 
veteran reported a history of problems with his feet since 
his discharge from service in 1954.  He denied trauma to his 
feet.  He complained of constant pain located in the plantar 
aspect of his heels, increased with ambulation.  He indicated 
that he was able to ambulate approximately 100 feet.  

The examiner noted that the veteran used a rolling walker to 
help him ambulate.  The veteran indicated his belief that no 
past treatment had helped.  Physical examination revealed 
very mild flexible pes planus.  On nonweight bearing, the 
veteran's arches reconstituted bilaterally.  

When standing erect, the veteran's hindfoot was in mild 
valgus, which turned into varus with heel raise.  There were 
no abnormal callosities, and no significant tenderness to 
palpation of the plantar surface of the feet.  The veteran 
had maximal alignment of the hindfoot, midfoot and forefoot.  
There was no evidence of hallux valgus, claw toes or hammer 
toes.  Squeeze test was negative.  

The diagnosis was that of bilateral mild flexible pes planus.  
The examiner indicated that he could not find the basis for 
the veteran's complaints of severe pain in his feet.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran's claim for SMC was received 
in December 2000.  The RO contacted the veteran via a letter 
dated in March 2002.  That correspondence instructed to 
identify evidence supportive of his claim.  The record does 
not indicate that the veteran responded to that letter.

The Board also observes that the veteran was advised, via an 
August 2002 Statement of the Case and a May 2003 Supplemental 
Statement of the Case of the information and evidence 
necessary to substantiate his claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has been afforded VA examinations.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  

The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  




III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue. In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's bilateral pes planus is evaluated pursuant to 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2003).  Under 
that criteria, a 10 percent rating is warranted for moderate 
bilateral or unilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet.  
A 30 percent rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

A 50 percent rating is warranted for pronounced bilateral pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

As noted previously, the veteran's pes planus is rated as 10 
percent disabling from December 29, 2000 to June 17, 2001 and 
as 30 percent disabling thereafter.  Upon careful review of 
the evidence, the Board concludes that for the period of this 
appeal, the veteran's pes planus has more nearly approximates 
that criteria for a 30 percent evaluation.  In this regard, 
the Board notes that the veteran's pes planus is productive 
of pain on use and palpation, with some varus and valgus 
deformity.  Bilateral hammer toe deformity was noted on a 
March 2001 X-ray report.  Those X-rays also show mild 
degenerative changes of both feet.  The veteran indicates 
that treatment has not alleviated his bilateral foot pain.  

There is no evidence of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation.  
Accordingly, the Board finds that the 30 percent rating, but 
no higher, is appropriate for the period from December 29, 
2000.



ORDER

An increased rating of 30 percent for the service-connected 
bilateral pes planus for the period from December 29, 2000 to 
June 17, 2001 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating in excess of 30 percent the service-
connected pes planus for the period beginning on December 29, 
2000 is denied.  



REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
remaining claims.  

At his May 2004 hearing, the veteran testified that his PTSD 
had worsened.  He indicated that he received treatment at a 
VA facility, consisting of individual and group therapy.  

The Board notes that a psychiatric examination has not been 
carried out since December 2001, and that the most recent VA 
outpatient records in the claims folders date to March 2002.  
The Board therefore concludes that an additional examination 
and further development of the record is necessary prior to 
appellate consideration of the veteran's claim for a higher 
rating for his PTSD.  

With regard to the veteran's request to reopen his claim of 
service connection for prostatitis, the Board notes that the 
record is incomplete with respect to this issue.  Neither 
claims folder contains the rating decision which apparently 
denied service connection for this disability.  

A July 1978 letter from the RO to the veteran indicates that 
a rating decision was promulgated in January 1955, but that 
rating decision is not of record.  A December 2000 letter 
from the RO to the veteran also refers to a 1955 rating 
decision.  

The Board also notes that a rating decision, which addressed 
the issue of whether new and material evidence had been 
submitted to reopen a claim of service connection for 
prostatitis, was promulgated in August 1997.  However, the 
record contains only the first page of that decision.  

Consequently, the Board is unable to ascertain the basis for 
the original denial of service connection for the claimed 
disability.  Moreover, as a full copy of the August 1997 
rating decision is also absent from the record, the reasons 
for the RO's refusal to reopen the veteran's claim are also 
unavailable for review.  

Accordingly, the Board concludes that the necessary documents 
should be secured and associated with the record prior to 
further appellate consideration of this issue.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues of service 
connection for hearing loss disability 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  In any event, the 
RO should obtain all records of VA 
treatment since March 2002.

The RO should also reconstruct the 
veteran's claims folder regarding any 
activity which occurred prior to April 
1989, to include all rating decisions and 
correspondence.  If necessary, the RO 
should request that the veteran provide 
any pertinent procedural records in his 
possession.  If such reconstruction is 
not possible, the RO should associate 
with the record a statement indicating 
that the pertinent records are 
unavailable.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected PTSD  should be reported in 
detail.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD and 
any psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claims.  In considering the 
veteran's claim for an initial evaluation 
higher than 30 percent for PTSD, the RO 
should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



